DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.

Election/Restrictions, Response to Amendments, and Status of Claims
An amendment, filed 9/6/2022, is acknowledged. Claims 58 – 59 are newly entered. Claims 53 – 56 remain withdrawn. 

Newly submitted claim 59 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly submitted claim 59 is directed toward a press hardening method wherein a barrier pre-coating directly tops a carbon steel sheet. Previously examined and currently pending claim 43 is directed toward a press-hardening method wherein an anticorrosion pre-coating directly tops a carbon steel sheet, and a barrier pre-coating directly tops the anticorrosion pre-coating. The Examiner asserts that claims 43 and 59 are directed toward mutually exclusive species, as in claim 43, if a barrier precoating directly tops an anticorrosion precoating that in turn directly tops the carbon steel sheet, the barrier precoating cannot directly top the carbon steel sheet, as required by claim 59. The as-filed disclosure identifies the embodiment claimed in dependent claim 43 at [0026]. In addition, these species are not obvious variants of each other based on the current record. Claim 29 is generic.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 59 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claims 29 – 52 and 57 – 58 are thus under consideration for this office action.

Claim Objections
Claim 58 objected to because of the following informalities:
Regarding claim 58, the Examiner respectfully requests Applicant amend “said thermal heat treatment effects an alloying of the barrier pre-coating anti-corrosion precoating through diffusion” to “said thermal heat treatment effects an alloying of the barrier pre-coating with the anti-corrosion precoating through diffusion”, to correct what appears to be a typographical error.
Further regarding claim 58, the Examiner respectfully requests Applicant amend “anti-corrosion precoating” to “anticorrosion pre-coating” on both lines 2 and 3, to correct what appears to be typographical errors, as the terms are not consistent with the language originally presented in claim 43.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 58 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 58, the claim recites the limitation “the carbon sheet” on line 3.  There is insufficient antecedent basis for this limitation in the claim. To overcome the rejection, the Examiner recommends Applicant amend “carbon sheet” to “carbon steel sheet” to provide the limitation with proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29 – 52 and 57 – 58 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0163685 (“Kusumi”; of record) in view of US 2010/0003538 (“Nikolov”) and US 2016/0031186 (“Mourer”; of record).
Regarding claim 29, Kusumi teaches a press hardening method (Title – “hot pressing method”) comprising the following steps: a) provision of a carbon steel sheet ([0010], L 3-5; [0032]; [0037]); c) thermal treatment of the blank ([0016], L 2-4; [0039]), d) transfer of the blank into a press tool and e) hot-forming of the blank to obtain a part ([0016], L 5-6; [0039]), f) cooling of the part obtained at step e) ([0016], L 5-6; [0029], L 1-2; [0039]) in order to obtain a microstructure in steel that is martensitic ([0029], L 4-7; [0040]).
Kusumi does not explicitly teach the step of cutting the carbon steel sheet to obtain a blank. However, the Examiner asserts that such a step would have been obvious to one of ordinary skill in the art, as the steel sheet must be of correct size to fit in a die tool prior to the step of press hardening.
Kusumi does not explicitly teach that the provided carbon steel sheet has a barrier pre-coating comprising nickel and chromium, wherein the weight ratio Ni/Cr is between 1.5 and 9.
Nikolov teaches a steel sheet which is coated by a corrosion protection system comprising two metallic layers ([0010], L 3-7). Nikolov teaches that the first metallic layer which is deposited directly upon the steel sheet may be a pure zinc or aluminum coating, or alloys of either or both ([0020]). Nikolov teaches that the second metallic layer is deposited upon the first layer, and the second metallic layer may have a composition selected from using Cr and/or Ni, or their alloys, for example ([0022], L 2-5). Nikolov teaches that a subsequent heat treatment effects alloying between the two metallic layers ([0026]), and that the obtained coated steel sheet has high resistance to corrosion, excellent paint adherence capacity, good resistance to stone impact, good resistance to laser welding properties ([0017], L 1-5), and a capacity for further processing ([0019], L 1-5), further indicated by the stated suitability for use as a material for motor vehicle body construction ([0017], L 5-7).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Nikolov and provide the carbon steel sheet of Kusumi with a corrosion protection system comprising a first layer made of pure zinc or aluminum, or alloys of either or both, and a second layer made of Cr and/or Ni, or their alloys. Steel sheets coated by such a two metallic layer coating have high resistance to corrosion, excellent paint adherence capacity, good resistance to stone impact, good laser welding properties, and a capacity for further processing, such as the steps of thermal treatment of a blank composed of the steel sheet, transfer of the blank into a press tool, hot-forming of the blank to obtain a part, and cooling of the part, as taught by Kusumi.
It is noted that Nikolov does not explicitly teach a weight ratio of Ni/Cr for the second metallic layer, if a nickel-chromium alloy is used.
Mourer teaches coatings for Co-based, Ni-based, or Fe-based superalloy substrates ([0050], L 1-3; Claim 7). Mourer teaches that the coating may be, for example, a NiCr coating (Table 2; Fig. 6). For use of a simple NiCr coating, Mourer teaches a coating composition of 77.5 wt% Ni and 22.5 wt% Cr (Table 2). Mourer teaches that use of such a coating composition imparts corrosion and oxidation resistance, wherein general or selective grain boundary oxidation of the substrate which it protects is inhibited, thereby preserving the fatigue life of the coated part ([0063], L 1-4).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Mourer, and provide a coating having a composition containing 77.5 wt% Ni and 22.5 wt% Cr as the second metallic layer. A layer/coating having such a composition may act to improve corrosion and oxidation resistance, thereby preserving the fatigue life of the coated part.
The Examiner notes that a coating which contains 77.5 wt% Ni and 22.5 wt% Cr has a weight ratio Ni/Cr of 3.44. Such a ratio falls within the range of 1.5-9 required by the instant claim.
Regarding claim 30, as discussed previously, a coating which contains 77.5 wt% Ni and 22.5 wt% Cr has a weight ratio Ni/Cr of 3.44. Such a ratio falls within the range of 2.3-9 required by the instant claim.
Regarding claim 31, as discussed previously, a coating which contains 77.5 wt% Ni and 22.5 wt% Cr has a weight ratio Ni/Cr of 3.44. Such a ratio falls within the range of 3-5.6 required by the instant claim.
Regarding claim 32, as discussed previously, the pre-coating taught by modified Kusumi has a Ni content of 77.5 wt%. Such an amount falls within the claimed range of 55-90 wt% Ni.
Regarding claim 33, as discussed previously, the pre-coating taught by modified Kusumi has a Ni content of 77.5 wt%. Such an amount falls within the claimed range of 70-90 wt% Ni.
Regarding claim 34, as discussed previously, the pre-coating taught by modified Kusumi has a Ni content of 77.5 wt%. Such an amount falls within the claimed range of 75-85 wt% Ni.
Regarding claim 35, as discussed previously, the pre-coating taught by modified Kusumi has a Cr content of 22.5 wt%. Such an amount falls within the claimed range of 10-40 wt% Cr.
Regarding claim 36, as discussed previously, the pre-coating taught by modified Kusumi has a Cr content of 22.5 wt%. Such an amount falls within the claimed range of 10-30 wt% Cr.
Regarding claim 37, as discussed previously, the pre-coating taught by modified Kusumi has a Cr content of 22.5 wt%. Such an amount falls within the claimed range of 15-25 wt% Cr.
Regarding claim 38, as discussed previously, the pre-coating taught by modified Kusumi contains only Ni and Cr. Thus, the pre-coating does not comprise at least one of the elements chosen from the group consisting of Zn, Al, B, N and Mo.
Regarding claim 39, as discussed previously, the pre-coating taught by modified Kusumi contains only Ni and Cr.
Regarding claim 40, Nikolov teaches that the second metallic layer may have a preferred thickness of 100-1000 nm ([0021], L 8-10). Such a thickness range overlaps the claimed range of 10-550 nm. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 41, Nikolov does not teach a specific general range for the thickness of the second metallic layer, beyond the requirement that the total thickness of the coating system (including the first metallic layer, second metallic layer, and a plasma polymer layer) is less than 3.5 microns ([0010], L 3-5), and that particularly a well-suited thickness of the second metallic layer is 100-2000 nm, preferably 100-1000 nm ([0021], L 8-10). Thus, although the claimed range of 10-90 nm falls outside of the particularly well-suited/preferable ranges taught by Nikolov, the range falls within the overall permissible range taught by Nikolov of less than 3.5 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the claimed thickness range of 10-90 nm lies inside the permissible range of the second metallic layer (i.e. the barrier pre-coating) as taught by Nikolov (less than 3.5 microns, which does not account for the thickness of two additional layers).
Regarding claim 42, Nikolov teaches that the second metallic layer may have a preferred thickness of 100-1000 nm ([0021], L 8-10). Such a thickness range encompasses the claimed range of 150-250 nm. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 43, Kusumi teaches that the carbon steel sheet is directly topped by an anticorrosion pre-coating ([0017]), which is analogous to the first metallic layer taught by Nikolov. Further, Nikolov teaches that the second metallic layer, drawn to the barrier pre-coating, is directly atop the first metallic layer, drawn to the anticorrosion pre-coating ([0011], L 5-6).
Regarding claim 44, Kusumi teaches that the anticorrosion pre-coating comprises at least one of zinc ([0020]) or aluminum ([0018]), and their alloys.
Regarding claim 45, Kusumi teaches that the anticorrosion pre-coating is based on aluminum ([0017]; [0018]) or based on zinc ([0017]; [0020]).
Regarding claim 46, Kusumi teaches that the anticorrosion pre-coating is based on aluminum ([0018]) and may additionally comprise 3-15 wt% Si, 0.05-0.5 wt% Fe, and 0.5-10 wt% Mg ([0018]). The Examiner notes that the compositional ranges taught by Kusumi render those of the instant claim obvious due to ranges which either fall within, overlap, or encompass the claimed ranges (MPEP 2144.05 I). Additionally, it is noted that the claimed amounts of Mg and Zn are optional according to the claim language, and thus the scope of the clam includes a pre-coating which contains none of either Mg or Zn.
Regarding claim 47, Kusumi teaches that the anticorrosion pre-coating is based on zinc ([0020]) and may additionally comprise aluminum, such as a Zn-0.2% Al composition, for example ([0020]). The Examiner notes that such a pre-coating composition falls within the composition of the instant claim.
Regarding claim 48, Nikolov teaches that the second metallic layer (i.e. barrier pre-coating) may be deposited by thermal evaporation carried out in a vacuum ([0021], L 5-8), which is a specific type of processing that falls within processes covered by the claimed term “physical vapor deposition”.
Regarding claim 49, Kusumi teaches that the thermal treatment is performed at a temperature greater than the Ac3 temperature of the steel, and less than 1100°C ([0023], L 3-5). Kusumi teaches that a lower temperature limit for heating the steel is about 800°C ([0024], L 6-7).
The Examiner notes that the temperature range of 800-1100°C taught by Kusumi encompasses the claimed range of 800-950°C. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 50, Kusumi teaches that the thermal treatment is performed at a temperature greater than the Ac3 temperature of the steel, and less than 1100°C ([0023], L 3-5). Kusumi teaches that a lower temperature limit for heating the steel is about 800°C ([0024], L 6-7). Kusumi teaches that the steel is transformed into an austenite single-phase region by heating above the Ac3 temperature ([0023], L 6-8).
The Examiner notes that the temperature range of 800-1100°C taught by Kusumi encompasses the claimed range of 840-950°C. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I). 
Regarding claim 51, in examples, Kusumi teaches that the thermal treatment is performed with a holding time ranging from 1 minute to 10 minutes (Tables 2, 4, 7). Such a holding time range falls within the claimed range of 1-12 minutes.
Regarding the type of atmosphere used during the thermal treatment, Kusumi teaches that the atmosphere is a controlled atmosphere ([0033], L 1-2; [0039], L 1-2), limits the maximum permissible hydrogen concentration ([0025]) and dew point ([0026], L 1-5), and provides an acceptable range for oxygen concentration ranging from 1-21 vol% ([0026], L 13-15). 
Given this information, an ordinarily skilled artisan would appreciate that the atmosphere used in the thermal treatment step of Kusumi amounts to air, given that no specific definition for the term “air” is provided in the as-filed disclosure. Additionally, when oxygen is present in a reduced amount such as suggested in Kusumi, the atmosphere may be interpreted as being inert.
Regarding claim 52, in examples, Kusumi teaches that the initial hot press temperature during hot forming is about 750°C ([0033], L 5-6; [0039], L 5-6; [0051], L 5-6). This temperature falls within the claimed hot forming temperature range of 600-830°C.
Regarding claim 57, Kusumi teaches that the anticorrosion pre-coating may include zinc ([0017]; [0020]), and may be deposited by hot-dip galvanization, for example ([0048], L 4-5).
Regarding claim 58, the Examiner asserts that no additional processing steps or limitations which materially alter the scope of the claim have been introduced, as the instant claim simply expresses the intended result of the processing steps recited in claims 29 and 43, particularly with respect to the claimed step c) thermal treatment of the blank. A “whereby” clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited (MPEP 2111.04 I). As the combined teachings of the prior art teaches or suggests all steps of the claimed method as well as all recited structural elements of the processed carbon steel sheet, a prima facie case of obviousness exists, as the process taught by modified Kusumi would inherently result in some degree of alloying of the barrier precoating with the anti-corrosion precoating though diffusion, as well as some degree of alloying of the anti-corrosion precoating with the carbon sheet through diffusion.
Regardless, it is noted that Nikolov teaches that alloying of the first (anticorrosion pre-coating) and second (barrier pre-coating) metallic layers occurs during heat treatment ([0011], L 6-7). Additionally, alloying of the anticorrosion pre-coating and the carbon steel sheet would occur similarly to what is depicted in Fig. 1 of US 2012/0118437 (see Fig. 1 - “Zn-Fe alloy upon heating”), cited as PPA in this office action.

Response to Arguments
Applicant’s remarks filed 9/6/2022 are acknowledged and have been fully considered. Applicant has argued that the Kusumi reference does not teach or suggest a barrier pre-coating comprising nickel and chromium. Applicant further states that Kusumi teaches a maximum of 1% chromium in its coatings. The Examiner notes that the 1% chromium maximum taught by Kusumi is in relation to the feature of an anticorrosion pre-coating which directly tops the carbon steel sheet, and is claimed in instant claim 43. Thus, the 1% maximum of chromium taught by Kusumi is irrelevant to the presently argued feature of a barrier pre-coating, which is distinct from an anticorrosion pre-coating.
Applicant has argued against the Examiner’s incorporation of the Boger reference to teach the aforementioned barrier pre-coating. The same arguments which were responded to in the previous office action have been reiterated, with additional comments made by Applicant. Without commenting on the persuasiveness of these arguments, the Examiner notes that the previous ground of rejection citing Boger has been withdrawn. Thus, Applicant’s arguments are moot. A new ground of rejection has been entered, incorporating newly cited Nikolov, to which Applicant’s arguments do not have relevance.
Applicant argues further with respect to the Mourer reference. As these arguments have relevance to the entered ground of rejection, they will be addressed. Specifically, Applicant argues that Mourer would suggest to an ordinarily skilled artisan that the Boger (now Nikolov) coating be applied after thermal treatment, hot forming, and cooling, as the coatings of Mourer are expressly applied to finished parts such as turbines and disks. Applicant argues that since Mourer teaches that the coatings are not required to support a substantial load during operation, there would be no reason to subject them to such a load during hot forming.
The Examiner finds this argument to be unpersuasive. In response to applicant's argument that the teachings of Mourer suggest that the coating should not be applied until after thermal treatment, hot forming, and cooling as Mourer teaches application of coatings to finished products, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, Applicant’s assertion that there would be no reason to subject the coating to “such a load” during hot forming as Mourer teaches that coatings are not required to support a substantial load during operation, is not found to be persuasive. What is meant by “a substantial load” is not ascertained by Applicant. Further, the Examiner notes that even if the excerpt has relevance to the rejection, the simple lack of a requirement for a thing (e.g. the capability of supporting a substantial load during operation) does not prove its non-existence altogether. Additionally, the coating taught by Nikolov specifically notes that it has capacity for further processing, and steel sheets having the coating are especially well-suited for use as materials for motor vehicle body construction ([0017]). The processes of Kusumi, including hot-forming, may be an example of such further processing, as the process taught by Kusumi may be employed to produce automobile components, for example (see Kusumi: [0002]).
Applicant argues further with respect to dependent claims 38 and 39. Applicant argues that Mourer teaches Al as a required component of the coating, and as such, cannot be used to teach the limitation found in dependent claim 39 which requires that the barrier pre-coating consist of Cr and Ni. Applicant alleges that the NiCr alloy cited by the Examiner previously is only a comparative example, and as such, a person of ordinary skill in the art would not choose to modify Kusumi and Boger by setting the composition of the barrier pre-coating to be equivalent to a comparative example.
The Examiner respectfully finds this argument to be unpersuasive. It is noted that nowhere in the reference does Mourer indicate that the 77.5% Ni – 22.5% Cr coating is merely a “comparative example”. Mourer does indicate that fatigue behavior of the NiCr coating may be improved by alloying with aluminum and cobalt and/or yttrium. However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (MPEP 2123 II). Thus, the simple admission by Mourer that properties may be enhanced even further through incorporation of additional alloying elements in the coating, does not indicate that a coating consisting of Ni and Cr becomes patentable, as it is known in the art, and Mourer provides sufficient motivation to incorporate such a coating through teaching that use of such a coating composition imparts corrosion and oxidation resistance, wherein general or selective grain boundary oxidation of the substrate which it protects is inhibited, thereby preserving the fatigue life of the coated part ([0063], L 1-4).
Regarding Applicant’s allegation that Al is a required component in the coating as taught by Mourer, the Examiner disagrees, and cites Table 2 as direct evidence, wherein several example alloys do not contain any amount of Al. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123 I). The Examiner directs Applicant to [0065], L 1 of Mourer, which discloses “Table 2 below provides example compositions”. The 77.5% Ni – 22.5% Cr composition is found in Table 2, and is thus considered an example composition. 
With regard to Table 1, which Applicant cites in an attempt to argue that the composition requires Al, the Examiner refers to [0056], the content of which is summarized in Table 1 ([0056], L 36-40). Mourer teaches that the compositions summarized in Table 1 are “in some exemplary embodiments according to at least some aspects of the present invention” ([0056], L 1-2). Thus, the compositions detailed in Table 1 are not thought of as exhaustive or covering the entire scope of Mourer, as has been suggested by Applicant.
Applicant argues further with respect to newly entered claimed 58 and 59. The Examiner notes that new claim 59 is directed to an invention that is independent or distinct from the invention originally claimed, and has such been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 59 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Thus, arguments directed to new claim 59 are not commensurate with the scope of the claimed subject matter under consideration for this office action.
Regarding claim 58, Applicant argues that the composition of the barrier pre-coating is changed during heat treatment, whereas Boger is concerned with controlling the appearance of the surface coating. It is noted that the rejection citing Boger has been withdrawn, and thus this argument is moot. However, as discussed previously, claim 58 is determined to be prima facie  obvious in view of the applied prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2003/0049485 (“Brupbacher”) – corrosion resistant coatings for metal substrates, including coatings made from alloys including Ni and Cr as major constituents
US 2006/0265926 (“Sietsema”) – firearm component coated with a multi-layer system which may comprise multiple layers of metal, meant to improve corrosion resistance
US 2012/0118437 (“Wang”) – Zn or Zn alloy coated steel provided with an additional inorganic overlay upon the Zn or Zn alloy coating meant to act as a barrier layer to reduce Zn loss during heat treatment or hot-forming

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735